
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.22


RETENTION AGREEMENT


    This Retention Agreement (the "Agreement") is made and entered into
effective as of December          , 2000, by and between
                             (the "Director") and NetRatings, Inc., a Delaware
corporation (the "Company").


R E C I T A L


    In order to provide the Director with enhanced financial security and
sufficient encouragement to remain with the Company, the Board of Directors of
the Company (the "Board") believes that it is imperative to provide the Director
with certain benefits upon the involuntary termination of the Director's
services as a board member of the Company provided that such termination was not
for cause.


A G R E E M E N T


    In consideration of the mutual covenants herein contained and the continued
service of the Director to the Company, the parties agree as follows:

    1.  Benefits upon removal from Board.  

    (a)  Acceleration of Vesting.  Subject to Sections 1(b), and 1(d) below and
as consideration for the covenants made herein by Director including Director's
covenants in Section 3 herein, if the Director's service to the Company as a
member of the Board terminates as a result of an Involuntary Termination (as
defined in Section 2(c)) or through the failure of the Company's shareholders to
re-elect such Director to the Board, then (i) the unvested portion of any stock
option(s) held by the Director as of the date of this Agreement that were
granted by the Company shall immediately accelerate and become fully vested, and
such options shall remain exercisable for the period prescribed in the
Director's stock option agreements and (ii) the Company's right of repurchase as
to any shares sold to Director prior to the date of this Agreement pursuant to a
restricted stock purchase agreement or similar agreement shall immediately lapse
as to all shares issued pursuant to such agreement.

    (b)  280G Compliance.  In the event the Director becomes entitled to the
benefits provided under this Agreement and/or any other payments or benefits
with a Change of Control (as defined in Section 2(c)) of the Company
(collectively, the "Payments"), and such Payments would result in a "parachute
payment" as described in Section 280G of the Internal Revenue Code of 1986, as
amended (the "Code"), the amount of such Payments shall be either:

     (i) the full amount of the Payments, or

    (ii) a reduced amount which would result in no portion of the Payments being
subject to the excise tax imposed pursuant to Section 4999 of the Code (the
"Excise Tax"),

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Director, on an after-tax basis, of the greatest amount of benefit. Unless the
Company or the Director otherwise agree in writing, any determination required
under this Section shall be made in writing by independent public accountants
appointed by the Company and reasonably acceptable to the Director (the
"Accountants"), whose determination shall be conclusive and binding upon the
Director and the Company for all purposes. The Company shall bear all costs the
Accountants may reasonably incur.

1

--------------------------------------------------------------------------------

    (c)  Voluntary Resignation; Termination For Cause.  If the Director
voluntarily resigns from the Board (and such resignation is not an Involuntary
Termination defined in Section 2(c)), or if the Board terminates the Director's
services as a Director for Cause, then the Director shall not be entitled to
receive any benefits set forth in this Agreement.

    (d)  Release of Claims.  The Director shall not be entitled to any of the
benefits described in this Section 1 unless and until the Director, in
consideration for such benefits, executes a release of claims in a form
satisfactory to the Company; provided, however, that such release shall not
apply to any right of the Director to be indemnified by the Company.

    2.  Definition of Terms.  The following terms referred to in this Agreement
shall have the following meanings:

    (a)  Cause.  "Cause" shall mean: (i) any act of personal dishonesty taken by
the Director in connection with his responsibilities as a director which is
intended to result in substantial personal enrichment of the Director; (ii) the
Director's conviction of a felony which the Board reasonably believes has had or
will have a material detrimental effect on the Company's reputation or business;
(iii) a willful act by the Director which constitutes misconduct and is
injurious to the Company; and (iv) continued willful violations by the Director
of the Director's obligations to the Company after there has been delivered to
the Director a written demand for performance from the Company which describes
the basis for the Company's belief that the Director has not substantially
performed his duties.

    (b)  Change of Control.  "Change of Control" shall mean the occurrence of
any of the following events: (i) the acquisition by any "person" (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) (other than the Company
or a person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) of the "beneficial ownership" (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company's then outstanding voting securities; or (ii) a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (iii) the sale or
disposition of all or substantially all of the assets of the Company; or
(iv) the approval by the stockholders of the Company of a plan of complete
liquidation of the Company.

    (c)  Involuntary Termination.  "Involuntary Termination" shall mean
(i) without the Director's express written consent, the removal of the Director
from the Board or the failure of the Company's shareholders to re-elect such
Director to the Board other than for Cause; (ii) in the case of the Chairman of
the Board, the removal of such Director from such position other than for Cause;
(iii) the death or Disability (as defined in Section 2(d) below) of the
Director; or (iv) any breach by the Company of any material provision of this
Agreement.

Disability.  "Disability" shall mean the inability of the Director to perform
his duties as a member of the Board as the result of his incapacity due to
physical or mental illness, and such inability, at least 26 weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and reasonably acceptable to the Director (or the
Director's legal representative).

2

--------------------------------------------------------------------------------

    3.  Other Activities.  

    (a) In order to protect the Company's valuable proprietary information,
Director agrees that during Director's term of service to the Company and for a
period of one (1) year following the termination of such services with the
Company for any reason, Director shall not, as a compensated or uncompensated
officer, director, consultant, advisor, partner, joint venturer, investor,
independent contractor, employee or otherwise, provide any labor, services,
advice or assistance to any of the following entities, which are direct
competitors of the Company: Jupiter-Media Metrix, NetValue, Comscore Networks,
PC Data, Forrester Research, Gartner Group, IDC; or to any other companies which
the Board may determine from time to time are direct competitors of the Company.
Director acknowledges and agrees that the restrictions contained in the
preceding sentence are reasonable and necessary, as there is a significant risk
that Director's provision of labor, services, advice or assistance to any of
those competitors could result in the inevitable disclosure of the Company's
proprietary information. Director further acknowledge and agree that the
restrictions contained in this paragraph will not preclude Director from
engaging in any trade, business or profession that Director is qualified to
engage in. Notwithstanding the foregoing, Director is permitted to own,
individually, as a passive investor up to a one percent (1%) interest in any
publicly traded entity.

    (b) Upon the termination of Director's services to the Company as a member
of its Board, Director shall not, for a period of twelve (12) months knowingly
solicit for the purposes of employment or to hire, without prior written consent
of the Company, any employee of the Company, either directly or indirectly
through an associated company, employee search or placement firm or any other
third party.

    4.  Successors.  

    (a)  Company's Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and assets
shall assume the Company's obligations under this Agreement.

    (b)  Director's Successors.  Without the written consent of the Company, the
Director shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of the Director hereunder
shall inure to the benefit of, and be enforceable by, the Director's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

    5.  Notices.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Director, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

    6.  Miscellaneous Provisions.  

    (a)  Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the party hereto adversely affected thereby. No waiver by either
party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

    (b)  Whole Agreement.  This Agreement, any stock option agreements
representing options, and any other restricted stock purchase agreement or
similar agreement represent the entire

3

--------------------------------------------------------------------------------

agreement and understanding between the parties as to the subject matter herein
and supersede all prior or contemporaneous agreements, whether written or oral,
including the Change of Control Agreement entered into between the Company and
Director dated                             . Nothing in this Agreement, however,
is intended to affect the rights of the Director, or the covered dependents of
the Director, under any applicable law with respect to health insurance
continuation coverage.

    (c)  Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware.

    (d)  Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

    (e)  Arbitration.  The Company and the Director agree that any dispute or
controversy arising out of or relating to any interpretation, construction,
performance or breach of this Agreement shall be settled by arbitration to be
held in Santa Clara County, California, in accordance with the National Rules
for the Resolution of Employment Disputes then in effect of the American
Arbitration Association. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator's award in any court having jurisdiction.

    (f)  No Assignment of Benefits.  The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor's
process, and any action in violation of this Section 6(f) shall be void.

    (g)  Employment Taxes.  Payments made pursuant to this Agreement may be
subject to withholding of applicable income and employment taxes.

    (h)  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

    IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

COMPANY:   NETRATINGS, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------


EMPLOYEE:
 
[DIRECTOR NAME]
 
 
 
 
     

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



QuickLinks


RETENTION AGREEMENT
R E C I T A L
A G R E E M E N T
